  Case 16-27237        Doc 47  Filed 10/18/18 Entered 10/19/18 07:41:27                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     16-27237
Willie L Suggs, Jr.                           )
                                              )                Chapter: 13
                                              )
                                                               Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                      ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:


IT IS SO ORDERED:

  Debtor's current Chapter 13 Plan is modified post-confirmation to defer the current trustee default to
the end of the Plan.




                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: October 18, 2018                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
